                                 DAVID J. DOYAGA
                                    ATTORNEYS AT LAW
                                           SUITE 1601
                                       26 COURT STREET
                                   BROOKLYN, NEW YORK 11242
                                         (718) 488-7500




                                                                    January 24, 2020
VIA ECF
Chambers of the Honorable Sean H. Lane
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


       Re:    Rocco DeMara
              Case No. 19-23531-shl
              Loan Ending: 4929




Dear Judge Lane:

       Please accept this letter as a status report submitted on behalf of Rocco DeMara, the
Debtor pursuant to the Southern District of New York Loss Mitigation Program Procedures.

       This morning, I emailed Nicholas J. Bebirian, attorney for Rushmore Loan Management
Services, LLC, the completed loan modification application.

       Therefore, I am requesting an extension of the loss mitigation. Thank you.


                                                           /s/David J. Doyaga, Sr.
                                                           David J. Doyaga, Sr.

cc:   Krista Preuss, Chapter 13 Trustee




.
